DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2007/0087467). Hsu illustrates in Figure 3a an array of chip areas or die areas 302 in which image sensor devices are fabricated, with alignment marks 304 at the periphery of a substrate 300, i.e. a wafer. (Para, 0018; Fig.3a). Hsu discloses that preferably, the distance from the alignment marks 304 to the wafer edge 306 is substantially less than 3 mm, more preferably less than 2 mm. (Para, 0018; Fig.3a). Hsu discloses the alignment marks are aligned during definition of a color filter layer of the image sensor devices by an exposure apparatus. (Para, 0018; Fig.3a). Hsu discloses, that in an embodiment of the invention, the alignment marks 304 304 are disposed overlying the wafer. (Para, 0018; Fig.3a). 
Hsu illustrates a cross section of a pixel of the embodiment of an image sensor device.  (Para, 0020; Fig.4). Hsu discloses an active photosensing pixel of an image sensor device 302 comprises the semiconductor substrate 300 comprising an array of photodiodes 402 and a CMOS logic circuit 404. (Para, 0020; Fig.4). Hsu explains the active photosensing pixel comprises a photodiode 402 with a pinned layer 401 thereon and each photodiode 402 is separated from other photodiodes by an array of isolation structures 406, such as shallow trench isolation (STI) structures. (Para, 0020; Fig.4). Hsu discloses at least one dielectric layer is disposed on the substrate covering the active photosensing pixel over which a color filter 408 is disposed. (Para, 0020; Fig.4). Hsu further discloses, the substrate 300 can be, for example, covered by a series of dielectric layers, such as an interlevel dielectric (ILD) layer 412, intermetal dielectric (IMD) layers 414 and 416, and a passivation layer 418. (Para, 0021; Fig.4). Hsu discloses dielectric layers 412, 414, 416, 418 comprise a silicon oxide layer, a silicon nitride layer, a silicon oxynitride layer, or spin-on materials. (Para, 0021; Fig.4). Hsu discloses each dielectric layer has a thickness of approximately 0.2 to 1.5 .mu.m, the thickness of the silicon oxide layer preferably less than approximately 4.5 .mu.m, and thickness of the silicon nitride layer preferably less than approximately 0.5 .mu.m. (Para, 0021; Fig.4). Hsu further discloses, a 4-layer interconnect is disposed in the dielectric layer. (Para, 0021; Fig.4). Hsu discloses, a wire pattern of interconnects 420, 422, and 424 and metal lines 426, 428 and 430 are formed in the IMD layers 414, 416 and passivation layer 418. (Para, 0021; Fig.4). 
Hsu discloses the color filter photoresist 408 is coated on the passivation layer 418 at a thickness of approximately 0.5 to 6.0 .mu.m, preferably less than 1.0 .mu.m. (Para, 0022; Fig.4). Hsu discloses the color filter photoresist comprises red photoresist, green photoresist and blue photoresist, with the blue photoresist presenting low transmittance at wavelength of about 408, a solvent edge rinse process is utilized to remove the color filter photoresist 408 from the wafer edge. (Para, 0023). Hsu explains the color filter photoresist layer 408 at the edge of the wafer can be removed in two different processes. (Para, 0023; Fig.5, 6B). These disclosures and the illustrations of Figures 5 and 6B teach and/or suggest the limitation of claim 1 and 3. 
Hsu discloses the first process is the solvent edge rinse. (Para, 0023; Fig.5). Hsu explains in this process, wafer 300 with a color filter photoresist (not shown) is placed on a platform (not shown) and spun at a predetermined rotational speed, for example about 500 rpm to about 7000 rpm, along a spin axis 502. (Para, 0023; Fig.5). Hsu discloses the rotational speed of the wafer 300 can be suitably adjusted for each specific application depending on the thickness of the layer to be removed and the type of chemical solution used. (Para, 0023; Fig.5). Hsu discloses a chemical solution injector 504 injects chemical solution 506, such as isopropyl alcohol, IPA, on to the color filter photo resist at the top edge 508 of the wafer 300. (Para, 0023; Fig.5). Hsu explains, the solvent edge rinse process is effective in removing a limited area of the color filter photoresist, i.e., to a width of 2mm to about 4 mm, on the top edge 508 of the wafer 300 of the color filter photoresist to expose the alignment marks. (Para, 0023; Fig.5). These disclosures and the illustrations of Figure 5 teach and/or suggest the limitations of claims 4-5, 7, 9-10 and 12. 
Hsu discloses the second process is a wafer edge exposure method. (Para, 0024; Fig.6a-6B). Hsu discloses the wafer 300 having the color filter photoresist 408 thereon is mounted on a supporting mean of a rotatable chuck 602, and a light source 604 is located at a position over the supporting mean. (Para, 0024; Fig.6A-6B). Hsu discloses after the wafer 300 is placed and mounted on the supporting mean of the rotatable chuck 602, it is rotated as the rotatable chuck 602 spins at a predetermined speed, such as about 500 rpm to about 7000 rpm. (Para, 0024; Fig.6A-6B). Hsu discloses the light source 604 is adjusted to a desired angle, and 408 on the edge of the wafer 300 exposed. (Para, 0024; Fig.6A-6B). Hsu discloses the light source can be, a mercury lamp that emits a spectrum of ultraviolet light with a wavelength from about 350 nm to about 450 nm or a He--Xe lamp. (Para, 0024; Fig.6A-6B). Hsu discloses an I-line source with a wavelength of 365 nm, or a g-line source with a wavelength of 436 nm is commonly used. (Para, 0024; Fig.6A-6B). Hsu discloses other light sources, such as deep-ultraviolet with a wavelength of 240 nm, e-beam and X-ray can also be utilized. (Para, 0024; Fig.6A-6B). Hsu discloses the color filter photoresist layer 408 on the wafer edge is removed during a subsequent development process. (Para, 0025; Fig.6A-6B). Hsu discloses that due to removal of the color filter photoresist layer 408 at the wafer 300 edge, the alignment marks 606 adjacent to wafer 300 edge are exposed. (Para, 0025; Fig.6A-6B). These disclosures and illustrations teach and/or suggest the limitation of claims, 2, 8 and 11. 
Hsu discloses that after removal of the color filter photoresist at wafer edge, the color filter photoresist is exposed by an exposure apparatus, such as a stepper, using an alignment beam with wavelength of 600 nm to about 650 nm, preferably 633 nm, aligning through a mask (not shown) on to the exposed alignment marks. (Para, 0026). Hsu discloses the color filter photoresist over the alignment marks is removed, and the exposure apparatus can expose the color filter photoresist with beams aligned precisely with the exposed alignment marks. (Para, 0026). Hsu explains that alignment failure from the blue photoresist of the color filter photoresist with low transmittance at wavelength of 633 nm is avoided. (Para, 0026). Hsu discloses thereafter, conventional development is performed to complete formation of color filter photoresist, and microlenses (not shown) are formed thereon. (Para, 0027). 
Hsu also illustrates in Figure 3A a wafer 300 which comprises a plurality of image sensor devices 302. (Para, 0029: Fig.3A). Hsu discloses at least one alignment mark 304 is disposed on the wafer 300 at a distance from the wafer edge less than 3 mm and the image sensing devices 302 comprise a color filter photoresist 408 covering the wafer 300 without covering the 304. (Para, 0029; Fig.3A). In Figure 7, Hsu also illustrates a light shield layer 702 comprising black photoresist is disposed over the color filter photoresist 408 to cover a periphery area 706 of each image sensing device 302 without covering the alignment mark 304. (Para, 0029; Fig.7). These disclosures and illustrations contemplate the limitation of claim 6. 
Therefore, the recitations of claims 1-12 would have been obvious to one of ordinary skill in the art at the time of filing of the present application in view of the explicit disclosures and illustrations of Hsu as well as the teachings one of ordinary skill in the art would have reasonably understood from the disclosures and illustrations of Hsu as discussed above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569.  The examiner can normally be reached on Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899